No.    86-212

                  I N THE SIJPREME COURT OF THE STATE OF MONTANA

                                                      1986




A.   A.   QUALITY CONSTRUCTION,
a Montana C o r p o r a t i o n ,

                      P l a i n t i f f and A p p e l l a n t ,

           -vs-
TOMMATHEW T .       THOMAS,

                      D e f e n d a n t and R e s p o n d e n t .




APPEAL FROM:          D i s t r i c t C o u r t of t h e Seventh J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e C o u n t y of D a w s o n ,
                      T h e H o n o r a b l e H. R . O b e r t , J u d g e p r e s i d i n g .


COUNSEL OF RECORD:


          For A p p e l l a n t :

                      N y e & Meyer; J e r r o l d L .            Nye,   B i l l i n g s , Montana


          For R e s p o n d e n t :

                      R.   W.   H e i n e m a n , Wibaux, M o n t a n a




                                                      S u b m i t t e d on B r i e f s :   S e p t . 11, 1 9 8 6
                                                         Decid-ed:        N o v e m b e r 1 8 , 1 9 86



Filed:




                                                       sl!
                                                      Clerk
Mr. Justice Fred J. Weber delivered the Opinion of the Court.

       A.A.    Quality Construction (A.A. ) brought this action to
foreclose a mechanics' lien.                  A.A.   appeals the decision of
the District Court for Dawson County, which instead awarded
damages       on    a    theory    of     contract   and   debt.     Dr.   Thomas
cross-appeals.           We affirm.
       The issues are:
       1.     Was       partial    summary    judgment     granted   without    a
hearing?
       2.     Is A.A.'s mechanics' lien invalid?
       3.     Should       the    trial    court have      awarded Dr.     Thomas
additional offsets for work not completed or improperly done?
       A.A.    contracted to do plumbing work                   on Dr.     Thomas'
rental property on a time and material basis.                        Dr. Thomas
paid A.A.'s         first bill for some $2,700, but was dissatisfied
with    A.A.'s       work    and    refused     to   pay    a   second bill    of
$3,745.55.          A.A.    filed a mechanics' lien with the Dawson
County Clerk and Recorder, then filed this action to fore-
close the lien.             Dr. Thomas moved for partial summary judg-
ment that the mechanics' lien was invalid because it was not
verified by affidavit.                  Through a series of delays and a
transfer of the case to a new judge, no hearing was ever held
on the motion.             After the pretrial conference, at which the
motion for partial summary judgment was not discussed, the
District Court issued an order granting the motion.
       At the beginning of trial, A.A. moved to set aside the
partial summary judgment order, contending that no proper
motion remained before the court and that a hearing on the
motion was necessary.              The court heard the parties' arguments
for and against the summary judgment and took the issue under
advisement.      Trial went ahead on a breach of contract theory.
During the trial, Dr. Thomas testified about his expenses in
bringing A.A.'s work up to par.
        In its findings and conclusions, the court reaffirmed
the partial summary judgment.         It awarded A.A. damages on a
theory of contract and debt, reducing the damages by $1,000
for Dr. Thomas' costs to repair defective work and by $595.75
for A.A.'s overcharges.      The money judgment awarded to A.A.
was then $2,149.80.     The court also gave Dr. Thomas an offset
of $930 for attorney fees in successful defense on foreclo-
sure of the mechanics' lien.
                                  I
     Was partial summary judgment granted without a hearing?
     A.A.    argues that Rule 56 (c), M.R.Civ.P.,       requires a
hearing on every motion for summary judgment:

     Motion and proceedings thereon. The motion shall-
     be served at least 10 days before the time fixed
     for the hearing.   The adverse party prior to the
     day of hearing may serve opposing affidavits. .         .
On this record we need not decide whether partial summary
judgment may be granted without a hearing, because the trial
court    heard   the parties'   arguments   and   reconsidered   the
partial summary judgment prior to the trial on the merits.
After reconsidering the matter, it reaffirmed its judgment.
We conclude that since the court allowed a hearing on the
summary judgment motion, there is no reversible error.
                                 I1
     Is A.A.'s mechanicsv lien invalid?
     The trial court ruled that A.A.'s        mechanics' lien did
not meet the requirement of verification by affidavit in
S 71-3-511, MCA.       The lien was signed by the President of
A.A. and was notarized as follows:
     STATE OF MONTANA    1
     COUNTY OF DAWSON    1
          On this     day of September, 1981, before me,
     a Notary Public for the State of Montana, personal-
     ly appeared ALBERT ALDINGER, known to me to be the
     person whose name is subscribed to the foregoing
     instrument and acknowledged to me that he executed
     the same.
          IN WITNESS WHEREOF, I have hereunto set my
     hand and affixed my official seal the day and year
     first above written.
                            s/Jerrold L. Nye
                         Notary Public for the State of
                         Montana. Residing at Billings.
                         My commission expires 5/18/82
This is an acknowledgement, - § 1-5-203, MCA, not an affi-
                            see
davit.   The body of the lien is well-drafted and clearly
sta-tes that A.A. provided labor and materials, and the amount
due and owing.   However, even when considered together, the
body of the lien and the acknowledgement do not constitute a
binding oath of the truth of the statements, which is the
role of the affidavit.    Saunders Cash-Way, Etc. v. Herrick
(1978), 179 Mont. 233, 236, 587 P.2d 947, 949.     Because of
the extraordinary nature of the claim placed on property by a
mechanics' lien, the affidavit is an essential part of the
lien, and without it, no lien exists.   Saunders, 587 P.2d at


    We affirm the District Court's ruling that A.A.'s      me-
chanics' lien was invalid because it was not verified by
affidavit.


     Should the trial court have awarded Dr. Thomas addition-
al offsets for work not completed or improperly done?
    The District Court found that Dr. Thomas incurred $500
in costs for repairing a basement leak caused by A.A.      The
court made   findings that it would not award damages for
certain other work, including installation of a second water
line, because "the defendant failed to prove the majority of
these damages" and "the Court cannot speculate at this time
the cost of the work and materials.   . . ."   It concluded that
Dr. Thomas was entitled to a $1,000 offset for costs neces-
sary to correct A.A.'s   work.   It also granted Dr. Thomas an
offset of $595.75 for overcharges by A.A.
     Dr.   Thomas argues that he is entitled to additional
offsets for the second water line and for repairs of defec-
tive work.    He gave estimates of the amounts of costs and
damages he incurred, totalling over $2,600.      He argues that
his estimates were sufficient proof of damages.    A.A., on the
other hand, presented testimony that its work was done in a
satisfactory manner.
     The amounts listed in the trial court's findings of fact
total less than the $1,000 offset it allowed to Dr. Thomas.
Clearly, the trial court has granted some offset for Dr.
Thomasf work, properly considering the contradictory evidence
submitted by A.A.   The offset awarded is within the range of
evidence presented to the court.   We conclude that the offset
granted is supported by substantial evidence.
     Affirmed.




We Concur:


             ~
   Chief ,Justice
                          Y                 A
QL
I
 -6 ,,UV
    I
    /
               ?


        Justices
              IN THE SUPREME COURT OF TFE STATE OF MONTANA




A. A. QUALITY CONSTRUCTION,
a Montana Corporation,

               Plaintiff and Appellant,


TOMMATHEW T. THOMAS,
               Defendant and Respondent.

                                               -   --




                                   O R D E R



        The    respondent    and   cross-appellant, Dr.   Thomas, has
petitioned for rehearing in this matter.                He argues that
under          71-3-124,    MCA, he is entitled to his reasonable
attorney fees on appeal for successful defense against the
mechanic's lien of appellant A. A. ~ u a l i t yconstruction.       is
attorney also submitted an affidavit of fees incurred in the
appeal.        The appellant has not filed any objections.        Upon
consideration of this matter, we conclude that Dr. Thomas'
                                           '




point is well-taken.           We therefore amend our opinion dated
November 18, 1986, by adding the following paragraph to the
opinion, at page 5:

             Dr. Thomas points out that he is entitled to
        his attorney fees on appeal for his successful
        defense against A. A.'s mechanic's lien, under S
        71-3-124, MCA.    Dr. Thomas is not entitled to
        attorney fees on his cross-appeal.      Because a
        hearing before the District Court would involve
        considerable additional travel and legal expenses
        for both parties, and because Dr. Thomas' counsel
        has submitted an affidavit of fees with no objec-
        tion by A.A., we will set the amount of reasonable
        fees on this appeal.   We have considered the fee
        affidavit and conclude that a reasonable fee for
        this appeal is $500.
In all other           ,   the petition for rehearing is denied.
                           of December, 1986




                                  i.   --)PtWL & , ,kLL-h17
                                       --
                                        .


                                   J
                                   t




                                            Justices


 Mr. Justice L. C. Gulbrandson did not participate in the
 foregoing decision.